Citation Nr: 1623724	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-50 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claim.

The Veteran filed his VA Form 9 in December 2009, and requested to appear at a personal hearing before a Veterans Law Judge (VLJ). However, in a statement dated November 2010, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

This matter was previously remanded by the Board in September 2013. However, as  will be explained below, after a review of the record, the Board again remands this case for father development and adjudication.

As the Board previously explained in the September 2013 remand, the Board denied service connection for a psychiatric disability in a May 2006 decision. However, the issue of service connection for PTSD is sufficiently new that the Board will address the matter on a de novo basis.

The Board notes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). Given the holding in Clemons, the Board has characterized the issue on appeal, as reflected on the title page.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS). 

The issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) has been raised by the record in a March 28, 2016, statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board remands this matter for an additional examination to address whether the Veteran has a current diagnosis of psychosis, and if so, whether there is a nexus between the Veteran's psychosis and his service.

The Veteran contends that he has acquired psychiatric disorders, to include bipolar disorder and PTSD, as a result of his service. 

In September 2013, the Board remanded this matter for a VA medical examination and opinion as to the diagnoses and nexus of the Veteran's acquired psychiatric disorders. Accordingly, the Veteran was afforded a VA examination in November 2013, and the VA examination report indicates a current diagnosis of PTSD (DSM IV criteria) and bipolar disorder, most recent episode unspecified. However, a November 2015 VA disability benefits questionnaire, indicates a current diagnosis of mood disorder and "bipolar affective disorder, depressed with psychosis."

In addition to the November 2015 VA disability benefits questionnaire's diagnosis of "bipolar affective disorder, with depressed and psychosis," Hampton VA medical treatment records from August 1998 through February 2016 show a history and symptoms of a psychiatric disorder with episodes of paranoia. Specifically, a November 2012 Richmond VA treatment record notes the Veteran's history of psychosis, and treatment records dated May 2007 and February 2009 show residuals of schizo-affective disorder and psychotic disorder.

The Board notes that although the record contains diagnoses of the Veteran's bipolar and mood disorders, and nexus opinions as to both, clarification is needed as to whether the Veteran has a current diagnosis of psychosis, and if so, whether the Veteran's current psychosis is due to the Veteran's service. Given that the DSM-V sets out the criteria for psychosis and psychotic disorders separately from that of mood disorders, bipolar disorder, and PTSD, the Board seeks such clarification.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any updated VA treatment records, should they exist.

2. Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's psychosis.

The electronic claims file, to include the Veteran's service treatment records, statements, and VA treatment records, must be reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Does the Veteran have a current diagnosis of psychosis?

b. If so, is at least as likely as not (a fifty percent probability or greater) that the Veteran's psychosis had its onset in service or is otherwise related to the Veteran's service? The examiner's attention is directed to the November 2013 VA examination report, the November 2015 VA disability benefits questionnaire, and the Hampton VA medical treatment records from August 1998 through February 2016 (with emphasis on records dated May 2007, February 2009, and November 2012).

A rationale for the opinion must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After the development directed above has been completed, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




